               Case 2:17-cv-00497-RAJ Document 60 Filed 10/15/18 Page 1 of 4



 1                                                                 HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8

 9   CITY OF SEATTLE and CITY OF
     PORTLAND,
10                                                        No.    2:17-CV-00497-RAJ
                                   Plaintiffs,
11                                                        SEVENTH UPDATED JOINT STATUS
                    vs.                                   REPORT
12
     DONALD J. TRUMP, et al.,
13
                                   Defendants.
14

15          By Minute Entry dated October 2, 2018, the parties were directed by the Court to file either a

16   stipulated proposed form of judgment, or, in lieu thereof, a further Joint Status Report.

17          The parties report that they conferred by telephone on October 5, 2018 concerning the terms

18   of a possible stipulated declaratory judgment. On October 12, 2018, the parties exchanged a

19   preliminary draft. The parties as of October 15, continue to be in communication via email regarding

20   certain details of the proposed judgment.

21          The parties respectfully request that they be allowed until October 19, 2018 to submit the

22   proposed judgment, or that in lieu thereof, submit a further status report outlining the parties’

23   respective intentions with respect to lifting of the stay in this case and the conduct of further


      SEVENTH UPDATED JOINT STATUS REPORT - 1                                             Peter S. Holmes
                                                                                          Seattle City Attorney
      2:17-CV-00497-RAJ                                                                   701 5th Avenue, Suite 2050
                                                                                          Seattle, WA 98104-7097
                                                                                          (206) 684-8200
              Case 2:17-cv-00497-RAJ Document 60 Filed 10/15/18 Page 2 of 4



 1   proceedings.

 2          DATED this 15th day of October, 2018

 3
                                                   PETER S. HOLMES
 4                                                 Seattle City Attorney

 5                                      By:        /s/ Carlton W.M. Seu
                                                   Peter S. Holmes, WSBA #15787
 6                                                 Seattle City Attorney
                                                   Gregory C. Narver, WSBA #18127
 7                                                 Assistant City Attorney
                                                   Carlton W.M. Seu, WSBA #26830
 8                                                 Assistant City Attorney
                                                   Michael K. Ryan, WSBA #32091
 9                                                 Assistant City Attorney
                                                   Gary T. Smith, WSBA #29718
10                                                 Assistant City Attorney
                                                   SEATTLE CITY ATTORNEY’S OFFICE
11                                                 701 Fifth Avenue, Suite 2050
                                                   Seattle, WA 98104
12                                                 Phone: (206) 684-8207
                                                   Fax: (206) 684-8284
13
                                                   Attorneys for the City of Seattle, Washington
14
                                                   /s/ Denis Vannier
15                                                 Tracy Reeve, OSB # 891123 (admitted pro hac vice)
                                                   Portland City Attorney
16                                                 Denis Vannier, OSB # 044406 (admitted pro hac vice)
                                                   Deputy City Attorney
17                                                 PORTLAND CITY ATTORNEY’S OFFICE
                                                   430 City Hall
18                                                 1221 SW Fourth Avenue
                                                   Portland, OR 97204
19                                                 Phone: (503) 823-4047
                                                   Fax: (503) 823-3089
20
                                                   Attorneys for the City of Portland, Oregon
21
                                                   /s/ Charles A. Rothfeld
22                                                 Andrew J. Pincus (admitted pro hac vice)
                                                   Charles A. Rothfeld (admitted pro hac vice)
23                                                 Ori Lev (admitted pro hac vice)
                                                   Joshua M. Silverstein (admitted pro hac vice)

      SEVENTH UPDATED JOINT STATUS REPORT - 2                                             Peter S. Holmes
                                                                                          Seattle City Attorney
      2:17-CV-00497-RAJ                                                                   701 5th Avenue, Suite 2050
                                                                                          Seattle, WA 98104-7097
                                                                                          (206) 684-8200
           Case 2:17-cv-00497-RAJ Document 60 Filed 10/15/18 Page 3 of 4



 1                                    MAYER BROWN LLP
                                      1999 K Street, NW
 2                                    Washington, D.C. 20006
                                      Phone: (202) 263-3000
 3                                    Fax: (202) 263-3300

 4                                    Attorneys for Plaintiffs

 5                                    JOSEPH H. HUNT
                                      Assistant Attorney General
 6
                                      ANNETTE L. HAYES
 7                                    United States Attorney

 8                                    JOHN R. TYLER
                                      Assistant Director
 9
                                      /s/ W. Scott Simpson
10                                    W. SCOTT SIMPSON
                                      Senior Trial Counsel
11                                    Department of Justice, Civil Division
                                      318 South Sixth Street, Room 244
12                                    Springfield, Illinois 62701
                                      Telephone: (202) 514-3495
13                                    Facsimile: (217) 492-4888
                                              E-mail: scott.simpson@usdoj.gov
14
                                      Attorneys for Defendants
15

16

17

18

19

20

21

22

23


     SEVENTH UPDATED JOINT STATUS REPORT - 3                             Peter S. Holmes
                                                                         Seattle City Attorney
     2:17-CV-00497-RAJ                                                   701 5th Avenue, Suite 2050
                                                                         Seattle, WA 98104-7097
                                                                         (206) 684-8200
               Case 2:17-cv-00497-RAJ Document 60 Filed 10/15/18 Page 4 of 4



 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on the 15th day of October, 2018, I electronically filed this Seventh

 3   Updated Joint Status Report with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to all counsel of record.

 5          DATED this 15th day of October, 2018, at Seattle, Washington.

 6

 7                                          By:     /s/ Carlton W.M. Seu
                                                    Carlton W.M. Seu, WSBA #26830
 8                                                  carlton.seu@seattle.gov

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      SEVENTH UPDATED JOINT STATUS REPORT - 4                                             Peter S. Holmes
                                                                                          Seattle City Attorney
      2:17-CV-00497-RAJ                                                                   701 5th Avenue, Suite 2050
                                                                                          Seattle, WA 98104-7097
                                                                                          (206) 684-8200
